Beoyles, O. J.
1. Under the facts of the case, the excerpt from the charge of the court excepted to in the first special ground of the motion for a new trial contains no reversible error.
2. In the absence of a timely and appropriate written request, the judjje did not err in failing to charge section 73 of the Penal Code (1910), he having fully instructed the jury upon the law of justifiable homicide, including the doctrine of reasonable fears.
3. The jury having returned a verdict of voluntary manslaughter, it is unnecessary to decide whether the excerpt from the charge of the court upon the law of murder, excepted to, was inaccurate.
4. The charge upon the law of voluntary manslaughter, including the theory of a mutual intent to fight, was authorized by the evidence.
5. The 5th special ground of the motion for a new trial complains of the following excerpt from the charge of the court: “Should you believe at the time of the altercation between the deceased and the defendant that led up to or terminated in the death of the deceased that the defendant was armed with a gun.” This isolated fragment of a sentence from the charge of the court is too incomplete to be considered.
6. The remaining special ground of the motion for a new trial is too general and indefinite to raise any question for the consideration of this court.
7. The verdict was authorized by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.